Case 19-05128   Doc 52   Filed 04/18/19 Entered 04/18/19 16:14:08   Desc Main
                           Document     Page 1 of 5
Case 19-05128   Doc 52   Filed 04/18/19 Entered 04/18/19 16:14:08   Desc Main
                           Document     Page 2 of 5
Case 19-05128   Doc 52   Filed 04/18/19 Entered 04/18/19 16:14:08   Desc Main
                           Document     Page 3 of 5
Case 19-05128   Doc 52   Filed 04/18/19 Entered 04/18/19 16:14:08   Desc Main
                           Document     Page 4 of 5
Case 19-05128   Doc 52   Filed 04/18/19 Entered 04/18/19 16:14:08   Desc Main
                           Document     Page 5 of 5
